AO 2458 (Rev. 11116)   Judgment ma Cnmmal Case
                       Sheet I



                                        UNITED STATES DISTRICT COURT
                                          Eastern District of Pennsylvania
                                                          )
              UNITED STATES OF AMERI~                     )     JUDGMENT IN A CRIMINAL CASE
                         v.                          r-ILED
                                                          )
                                                          )                           DPAE2:15CR000061-005                         -/f:~
                                                          )     Case  Numbers:        DPAE2:15CR000369-004 _. 'f-
                    KEN THOMAS                     DEC 17 2018
                                                          )
                                                                USM Number:           69505-066
                                 s'i'TE BAHKMAN, Clerk )        Susan  Lin,   Esquire
                                     -      _ Dep. Clerk )      Defendant's Attorney
                                                          )
THE DEFENDANT:
X   pleaded guilty to count(s)      l _t~1rough 4 of the Indictment in 15cr061-5 and counts 1, 2, 5, 7 and 9 in 15cr369-4
D pleaded nolo contendere to count(s)
    which was accepted bv the court.
D was found guilty on count(s)
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                      Offense Ended              Count
18:1951(a)                        Conspiracy to commit robbery which interferes with interstate          06/05/2014          1 (15cr061-4)
                                  commerce
18:: 195 l(a) and 2               Robbery which interferes with interstate commerce; aiding              06/05/2014         2 (15cr061-4)
                                  and abetting
18.:924(c)(l) and 2               Using, carrying, or brandishing a firearm during and in relation       06/05/2014         3 (15cr061-4)
                                  to a crime of violence; aiding and abetting
21 :841(a)(l) and (b )(1 )(C)     Possession with intent to distribute a controlled substance            06/05/2014         4 (15cr061-4)

       The defendant is sentenced as provided in pages 2 through               8        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not gmlty on count(s)
X Count(s) 6, 8, and 10 in 15cr369-4           .D is              X are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                        GENE E.K. PRATTER1 USDJ
                                                                        Name and Title of Judge


                                                                                                       /7
                                                                                                          /
                                                                                                               :zg/~
AO 2458 (Rev 11/16)   Judgment ma Cnmmal Case
                      Sheet lA

                                                                                          Judgment-Page   2      of         8.
DEFENDANT:                KEN THOMAS
CASE NUMBER:              DPAE2:15CR000061-005 and DPAE2:15CR000369-004

                                       ADDITIONAL COUNTS O:F CONVICTION
Title & Section                Nature of Offense                                      Offense Ended           Count
18::1951(a) and 2              Robbery which interferes with interstate commerce;     09/10/2014              1, 5, 7 and 9
                               aiding and abetting                                                            (15cr369-4)

18::924(c)(l) and 2            Using, carrying, or brandishing a firearm during and   02/15/2014              2
                               in relation to a crime of violence                                             (15cr369-4)
AO 245B (Rev 11116) Judgment m Cnmmal Case
                    Sheet 2 - Imprisonment

                                                                                                    Judgment · · Page     3   of   8
 DEFENDANT:                  KEN THOMAS
 CASE NUMBER:                DPAE2:15CR000061-005 and DPAE2:15CR000369-004

                                                              IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 6 months on each of counts 1, 2, and 4 of Docket No. 15cr061-05 and counts 1, 5, 7 and 9 of Docket No. 15cr369-4, all such
 terms to run concurrently, a term of 84 months on count 3 of Docket No. 15cr061-05, to run consecutively to any other term,
 and a term of 12 months on count 2 of Docket No. 15-369-4, to run consecutively to any other term, to produce a total term of
 102 months.

      X   The court makes the following recommendations to the Bureau of Pnsons:
          Taking into account any concerns for Defendant's safety, he be designated to an institution in close proximity to
          Philadelphia, Pennsylvania.
          It is the expectation that Defendant will be credited for time served in federal custody in this case.

      X   The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the Cnited States Marshal for this district:

          D     at                             .   D   a.m.    Dp.m.         on
          D     as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D    before 2 p.m. on

          D     as notified by the United States Marshal.

          D     as notified by the Probation or Pretrial Services Office.

                                                                  RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                                , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                            By
                                                                                               DEPVTY VNITED STATES MARSlW.
AO 245B (Rev 11/16) Judgment ma Cnmmal Case
                    Sheet 3 - Supervised Release

                                                                                                         Judgment- Page   4   . of       8
DEFENDANT:                  KEN THOMAS
CASE NUMBER:                DPAE2:15CR000061-005 and DPAE2:15CR000369-004

                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
6 years. This term consists of 3 years on each of counts 1, and 2, a 5 year term on count 3, and a 6 year term count 4 of Docket No.
15cr061-05 and 3 year terms on each of counts 1, 5, 7, and 9 and 5 year term on count 2 of Docket No. 15cr369-04, all such terms to run
concurrently.




                                                   MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D    The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check 1fappltcableJ
4.     X You must make restitution in accordance with 18 L'.S.C. §§ 3663 and 3663A or any other statute authoriling a sentence of
            restitution. (check zf applicable)
5.     X You must cooperate in the collection of DNA as directed by the probation officer. (check tfappltcableJ
6.    D     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if appltcableJ
7.     D    You must participate man approved program for domestic violence.      (check 1fappltcableJ




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev 11116)   Judgment ma Cnminal (',ase
                      Sheet 3A · Supervised Release

                                                                                               Judgment   Page   _   5        of         8
DEFENDANT:                    KEN THOMAS
CASE NUMBER:                  DPAE2:15CR000061-005 and DPAE2:15CR000369-004

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectation<> for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive in-.tructlons from the court or the probation officer about how and
      when you must report to the probation officer, and you mu<>t report to the probat10n officer as instructed.
3.    You must not knowingly leave the federal judicial distnct where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becommg aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must perrmt the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes m plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily in1ury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first gettmg the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervi-.ion.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and ha& provided me with a written copy of this
judgment containing these conditions. For further mformation regardmg these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
AO 2458 (Rev 11116)   Judgment ma Cnmmal Case
                      Sheet 3B Supervised Release

                                                                                             Judgment   Page   6    of       8
DEFENDANT:                KEN THOMAS
CASE NUMBER:              DPAE2:15CR000061-005 and DPAE2:1SCR000369-004

                                    ADDITIONAL SUPERVISED RELEASE TERMS

The Defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The Defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The Defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the Defendant is in compliance with any payment schedule for any fine or restitution
obligation. The Defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restitution obligation or otherwise has the express approval of the Court.

The Defendant shall refrain from illegal possession and/or use of drugs and shall submit to urinalysis or other forms of testing
to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and shall abide by the rules of
any such program until satisfactorily discharged.

The Defendant shall participate in a mental health program for evaluation and/or treatment and shall abide by the rules of any
such program until satisfactorily discharged.

The Defendant shall participate in a program at the direction of the probation officer aimed at obtaining a GED, learning a
vocation, or improving the defendant's literacy, education level, or employment skills in order to develop or improve skills
needed to obtain and maintain gainful employment. The Defendant shall remain in any recommended program until
completed or until such time as the Defendant is released from attendance by the probation officer.
AO 245B (Rev 11/16)   Judgment rn a Cnmmal Case
                      Sheet 5 Cnmmal Monetary Penalties

                                                                                                      Judgment   Page     7     of           8
 DEFENDANT:                      KEN THOMAS
 CASE NUMBER:                    DPAE2:15CR000061-005 and DPAE2:15CR000369-004

                                            CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                JVTA Assessment*               Fine                         Restitution
 TOTALS           $ 900.00                   $ NIA                           $ 0.00                        $ 98,957.00


D The determination of restitution is deferred until                 • An Amended Judgment zn a Criminal Case             (AO 245CJ   will be entered
    after such determination.

D The defendant must make restitution (includmg commumty restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise m
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name Qf Puee                               TQtal Loss**                      Restitu.ti<>n O.r~dered
 Blue Grass Pharmacy                                  $8,000.00                                $8,000.00
 Attn: Julia Kazarov
 2417 Welsh Road
 Philadelphia, PA 19114

 America's Cash Express                              $49,957.00                             $49,957.00
 2002 Liberty Place
 Sicklerville, NJ 08081

 Ace Check Cashing                                   $10,000.00                             $10,000.00
 4034 Veterans Highway
 Levittown, PA 19056

 Don's Check Cashing                                 $31,000.00                             $31,000.00
 *Address will be provided




 TOTALS                             $                 98,957_.00         $                   98,957.00
D   Restitution amount ordered pursuant to plea agreement $

D   The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the .iudgment, pursuant to 18 l.J.S.C. § 3612(f). All of the payment options on Sheet 6 may be sub1ect
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

X   The court determined that the defendant does not have the ability to pay mterest and it is ordered that:

    X the interest requirement is waived for the          D   fine   X restitution.

    D    the interest requirement for the     D    fine    D    restitution is modified as follows:
*Justice for Victims of Trafficking Act of 2015, Pub. L. ~o. 114-22.
** Fmdings for the total amount of losses are required under Chapters 109A, 110, 1lOA, and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 11116)   Judgment ma Cnmmal Case
                      Sheet 6 · Schedule of Payment&

                                                                                                              Judgment - Page    .   8     of           8
 DEFENDANT:                 KEN THOMAS
 CASE NUMBER:               DPAE2:15CR000061-005 and DPAE2:15CR000369-004

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total cnminal monetary penalties is due as follows.

 A    X    Lump sum payment of$           99,857.00             due immediately, balance due

           [l    not later than                                      , or
           D     in accordance with     D     C,       D   D,    0       E, orD Fbelow; or
 B D       Payment to begin immediately (may be combined with                D C, D D, or D F below); or
 c D       Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g, months or years), to commence                         (e.g., 30 or 60 days) after the date of this judgment; or

 D    D    Payment in equal                          (e.g, weekly, monthly, quarterly) installments of $                          over a period of
                      _    (e.g., months or years), to commence                        (e.g, 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    D    Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment The court will set the payment plan based on an assessment of the defendant's abihty to pay at that time, or

 F    x    Special instructions regarding the payment of criminal monetary penalties:
           The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial
           Responsibility Program and provide a mimmum payment of $25 per quarter towards the restitution. In the event the entire
           restitution is not paid prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly
           installments of not less than $100 to commence 60 days after release from confinement.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All cnminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


 X    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corre<;ponding payee, if appropriate.
      Nysare Alston              DPAE2:15CR000061-001
      Christopher Corley         DPAE2: 15CR000061-002
      Hasf>an Corley           - DPAE2:15CR000061-003
      Brandon McKelvey           DPAE2:15CR000061-004

 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the followmg property to the Umted States:




 Payments shall be applied in the followmg order: (1) assessment, (2) restitution pnncipal, (3) restitution mterest, (4) fine prmcipal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court cost<;.
